DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims have been fully considered.
3.	The 35 USC 103 rejection over US 8,609,647 was incorrectly withdrawn for claim 1 in the office action dated October 4, 2021.  Below is a response to Applicant’s rebuttal arguments with respect to claim 1.
	The claims were previously rejected as being prima facie obvious over US 8,609,647.  The reference teaches the chemical reaction:

    PNG
    media_image1.png
    241
    306
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    296
    241
    media_image2.png
    Greyscale
.  The reference further teaches, generically, that the nitrogen protecting group can be chosen from different options which include a preferred embodiment for benzyl.  It was determined that the present claims, which are different from the prior art disclosure by the nature of the protecting group, are prima facie obvious over the prior art reference.  It was determined that the skilled artisan has the teaching and suggestion in the reference to practice a reaction as disclosed more broadly by replacing the protecting group with another preferred embodiment.  The motivation is to use alternate reagents which are disclosed to be equivalent.  It was determined that the skilled artisan has a reasonable expectation of success in practicing the claimed method where the protecting group is replaced from tert-butoxy carbonyl to benzyl.  Moreover, the use of an alternate reagent may provide additional advantages to the same process as disclosed.  For this reason, the present claims were found to be prima facie obvious over the prior art.
	Applicants have argued that the Office has not pointed to any reason as to why a person skilled in the art would have specifically chosen benzyl to replace t-butoxycarbonyl.  Applicants state that the reference lists several nitrogen protecting groups, however, the office has failed to point to a reason for why one skilled in the art would have been motivated to select benzyl from among the various possible protecting groups.  Applicants state that simply because benzyl and t-butoxycarbonyl are both referred to as nitrogen protecting groups does not mean that they would have exactly the same functionality.
	The arguments have been fully considered, however, they are not persuasive.  Benzyl and t-butoxycarbonyl are two of four preferred embodiments.  Therefore, the skilled artisan has the specific teaching and suggestion to interchangeably use one of these four embodiments.  The reference generically discloses a nitrogen protecting group, however, offers four options as interchangeable preferred embodiments.  The skilled artisan would have a reasonable expectation of success in carrying out the reaction using one of the four preferred embodiments.  
	Applicants have argued various advantageous reaction steps based on the use of benzyl vs. t-butoxycarbonyl.  All arguments have been noted, however, they are not persuasive in overcoming the rejection.  Applicants have not shown in the form of a declaration (or as unexpected results in the originally filed disclosure), that benzyl has unexpected results in comparison to t-butoxycarbonyl.  For this reason, the arguments are not sufficient to overcome the rejection.
4.	The 35 USC 103 rejection was correctly withdrawn for claims 3-18 in the office action dated October 4, 2021.
5.	A new ground of objection is set forth in this office action.
Claim Objections
6.	Claims 3-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626